                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

TOREY C. SMITH                                    CIVIL ACTION NO. 19-0385-P

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

BOSSIER CITY POLICE                               MAGISTRATE JUDGE HORNSBY
DEPARTMENT, ET AL.

                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff, and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE

for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, on this 27th day of

September, 2019.
